Citation Nr: 0412829	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  04-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 9, 1987, for 
the reinstatement of an award of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from May 1944 to March 1945.  
He was killed in action on March [redacted], 1945.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, the appellant's case is 
before the Board for appellate review.

In this respect, in the December 2003 substantive appeal, the 
appellant requested a hearing before a traveling Veterans Law 
Judge (VLJ).  However, in a January 2004 statement, she 
indicated that she no longer desired such hearing.  As the 
record does not contain further indication that the appellant 
or her representative submitted additional requests for a 
personal hearing, the Board deems the appellant's request for 
a hearing withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the claimant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was killed in action on March [redacted], 1945, and 
as the appellant was an unmarried widow, she was awarded 
death pension benefits effective March 26, 1946.



3.  The appellant remarried on February [redacted], 1947, and her 
benefits were terminated.  However, her second husband died 
on November [redacted], 1971.

4.  On July 9, 1987, the appellant submitted a claim for the 
reinstatement of her award of Dependency and Indemnity 
Compensation (DIC) benefits following the death of her second 
spouse.


CONCLUSION OF LAW

The criteria for an effective date prior to July 9, 1987 for 
the reinstatement of an award of Dependency and Indemnity 
Compensation (DIC) benefits have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400(v) 
(2003); Pub. L. 91-376 (1971) (codified at 38 U.S.C.A. 
§ 103(d) (West 1989) and 38 C.F.R. § 3.55 (1990)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 



2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to show her entitlement to an 
effective date prior to July 9, 1987, for the reinstatement 
of an award of DIC benefits via the October 2002 decision 
letter, and the November 2003 statement of the case.  In 
addition, via a September 2002 RO letter and the November 
2003 statement of the case, the appellant was provided with 
specific information concerning changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
available and identified evidence has been obtained.  No 
additional evidence, which may aid the appellant's claim or 
might be pertinent to the bases of the claim, has been 
identified.  In addition, she was given the benefit of 
presenting testimony, evidence or arguments in support of her 
claim at an appeals hearing before a VLJ, but she canceled 
her request for a hearing.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.




The Board notes that in Pelegrini v. Principi,  17 Vet. App. 
412 (2003), the Court discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, strictly following Pelegrini would require 
that the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no statutory authority that renders the initial 
adjudication of the appellant's claim null and void because 
of lack of strict VCAA compliance.  Furthermore, the Board 
does not believe that voiding the rating decisions is in this 
appellant's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
She was provided with notice of the appropriate law and 
regulations.  She was provided notice of what 
evidence she needed to submit, and notice of what evidence VA 
would secure on her behalf.  She was given ample time to 
respond.  The appellant was not prejudiced because she does 
not, as the Court noted in Pelegrini, have to "overcome an 
adverse determination."  There is no final adverse 
determination of the claim.  

Further, the Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While it could be argued that there was inadequate notice to 
the appellant in the September 2002 RO letter, which was 
issued prior to the October 2002 decision letter, the 
November 2003 statement of the case (SOC) includes a complete 
listing of the changes in the laws regulations, per VCAA.  
The November 2003 SOC's notice content fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the claimant regarding 
what further evidence she should submit to substantiate the 
claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Therefore, for these reasons, the Board finds that 
the intent and purpose of the VCAA were satisfied by the 
notices given to the appellant, and she was not prejudiced by 
any defect in the timing of that notice.

In this case, the veteran was killed in active duty on March 
[redacted], 1945.  As the appellant was an unmarried widow, in a May 
1946 decision letter, she was awarded death pension benefits 
effective March 26, 1946.  Subsequently, the appellant 
remarried on February [redacted], 1947, and her pension benefits were 
terminated.  However, her second husband died on November [redacted], 
1971.  In July 9, 1987, more than one year after the death of 
her second husband, she submitted a claim for the 
reinstatement of her award of DIC benefits.  However, in a 
January 1988 decision letter, the appellant's DIC benefits 
were awarded effective July 9, 1987 (the date of her claim), 
and her payments commenced on August 1, 1987, as required by 
38 C.F.R. § 3.23 (2003). 

At present she is seeking entitlement to an effective date 
prior to July 9, 1987, for the reinstatement of her award of 
DIC benefits as she contends the VA failed to inform her of 
her rights, per the December 2002 notice of disagreement.

In this respect, the Board acknowledges the veteran's 
contention that she was unaware of her rights to 
reinstatement of her DIC benefits following the November 1971 
death of her second spouse.  However, it is clear that 
ignorance can not be used as an excuse for failure to follow 
a promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that 
persons dealing with the Government were charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris at 265.  The 
Court in Morris concluded that, even though the claimant 
might have been ignorant of the abandonment provisions of 38 
C.F.R. § 3.158(a), he was necessarily charged with knowledge 
of the regulation.  

With respect to the applicable law, the law regarding the 
reinstatement of DIC benefits to the remarried surviving 
spouse of a veteran has variously changed in the past 30 
years.

Prior to January 1, 1971, remarriage of a surviving spouse of 
a deceased veteran was a bar to benefits unless that 
remarriage was void or annulled.

Effective January 1, 1971 but prior to November 1, 1990, Pub. 
L. 91-376 (1971) amended 38 U.S.C.A. § 103(d), by adding 
sections 103(d)(2) and (d)(3), which lifted the bar for such 
death benefits.  Under the provisions of 38 U.S.C.A. § 103(d) 
(West 1989) and 38 C.F.R. § 3.55 (1990), remarriage of a 
surviving spouse of a veteran did not bar the furnishing of 
VA benefits to such surviving spouse if the marriage had been 
terminated by death or divorce.  

However, effective November 1, 1990, the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. 101- 508 (1990), deleted 
38 U.S.C.A. § 103(d)(2) and (d)(3).  This changed eliminated 
VA's authority, effective November 1, 1990, to reinstate 
entitlement to death benefits for a surviving spouse who had 
remarried after the veteran's death unless the marriage was 
void or annulled, or to reinstate entitlement to death 
benefits for a surviving spouse who ceased living with 
another person and holding himself or herself out openly to 
the public as the person's spouse.

Nevertheless, Pub. L. 102-86 (1991), see also 38 U.S.C.A. § 
101(3) (West 1991), restored eligibility for VA benefits in 
the case of certain remarried spouses who 
were eligible for benefits, i.e., who met the definition of 
surviving spouse under title 38, United States Code, on 
October 31, 1990, but who had not filed claims prior to the 
effective date of Pub. L. 101-508 (which was November 1, 
1990).  

As of October 1, 1998, Section 8207 of the Transportation 
Equity Act for the 21st Century, Pub. L. 105-178, amended 38 
U.S.C.A. § 1311, effective October 1, 1998 to reinstate 
eligibility for only dependency and indemnity compensation to 
a surviving spouse of a veteran whose remarriage is 
terminated by death, divorce or annulment unless VA 
determines that the divorce or annulment was secured through 
fraud or collusion.  Additionally, Pub. L. 105-178 reinstated 
eligibility for dependency and indemnity compensation to a 
surviving spouse of a veteran who ceases living with another 
person and holding himself or herself out openly to the 
public as that person's spouse.  This document amends 38 
C.F.R. § 3.55 accordingly.

In this case, on July 9, 1987, the appellant submitted her 
claim for the reinstatement of her DIC benefits.  Hence, the 
provisions effective from January 1, 1971 to prior to 
November 1, 1990 apply in this case.  As noted above, 
amendments to 38 U.S.C.A. § 103(d), adding sections 103(d)(2) 
and (d)(3), lifted the bar for the reinstatement of death 
benefits to a surviving spouse whose remarriage had been 
terminated by death or divorce.  See 38 U.S.C.A. § 103(d) 
(West 1989), 38 C.F.R. § 3.55 (1990).

With respect to the regulation ruling effective dates, the 
general rule is that, except as otherwise provided, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefore.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

However, in the case of a grant of DIC benefits following the 
termination of marriage of the surviving spouse due to death, 
the effective date is the date of death, if the claim is 
filed within one year after that date.  Otherwise, the 
effective date is the date of receipt of claim.  38 C.F.R. § 
3.400(v)(3).

After a review of the evidence, it is clear that the 
appellant's second spouse died on November [redacted], 1971.  
However, it was not until July 9, 1987, more than one year 
after her spouse's death, that the appellant submitted a 
claim for the reinstatement of her award of DIC benefits 
following the death of her second spouse.  As such, the 
governing legal authority, as cited above, provides that the 
earliest effective date assignable for the reinstatement of 
the benefits sought is July 9, 1987, the date of claim. 38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400(v) (2003).  Hence, the appellant's claim is denied.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.


ORDER

Entitlement to an effective date prior to July 9, 1987, for 
the reinstatement of an award of DIC benefits is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



